FILED
                           NOT FOR PUBLICATION
                                                                              MAR 18 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELIZABETH ISHAM,                                 No.   19-36076

              Plaintiff-Appellant,               D.C. No. 3:19-cv-05245-MLP

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                            Submitted March 5, 2021**
                               Seattle, Washington

Before: RAWLINSON and BYBEE, Circuit Judges, and ENGLAND,*** Senior
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Morrison C. England, Jr., Senior United States District
Judge for the Eastern District of California, sitting by designation.
      Elizabeth Isham (Isham) appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Isham’s application for disability

insurance benefits.

      1.     The Administrative Law Judge (ALJ) considered the medical opinion

of Isham’s treating physician, who opined that Isham had severe limitations in

sitting, standing, handling, fingering, and reaching. Although the ALJ agreed that

Isham could only perform sedentary work, the ALJ did not give the treating

physician’s opinion on Isham’s physical limitations controlling weight because his

opinion was unsupported by the record. See Coleman v. Saul, 979 F.3d 751, 757

(9th Cir. 2020) (holding that ALJ did not err in discounting opinions of treating

physicians that were not supported by the record).

      2.     Substantial evidence also supports the ALJ’s discounting of Isham’s

subjective complaints of pain. See Coleman, 979 F.3d at 755 (applying substantial

evidence standard). The ALJ considered Isham’s allegations regarding the

limitations caused by pain from her severe impairments, which center around

degenerative disc disease. The ALJ found that although the impairments could

cause Isham’s symptoms, the objective medical evidence—MRIs and an x-ray,

treatment notes, and conservative course of treatment—did not support the asserted

limitations. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (affirming


                                          2
discounting of pain testimony from degenerative disc disease in light of objective

medical evidence); see also Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.

2008) (deeming permissible ALJ’s inference that “pain was not as all-disabling as

[the petitioner] reported” given his conservative treatment). Nonetheless, the ALJ

limited Isham to sedentary work.

      3.     Finally, the ALJ took into account the testimony from Isham’s

husband, who outlined Isham’s daily limitations. The ALJ gave the testimony

little weight because it was inconsistent with the objective medical evidence. See

Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (explaining that an “ALJ

need only give germane reasons for discrediting the testimony of lay witnesses”

and “[i]nconsistency with medical evidence is one such reason”) (citation omitted).

      4.     Isham has not established good cause for a sentence six remand. See

Mayes v. Massanari, 276 F.3d 453, 463 (9th Cir. 2001), as amended (“A claimant

does not meet the good cause requirement [for a sentence six remand] by merely

obtaining a more favorable report once his or her claim has been denied.”). Nor is

a sentence four remand warranted, because the agency did not err in denying

benefits. See Hoa Hong Van v. Barnhart, 483 F.3d 600, 605 (9th Cir. 2007).

      AFFIRMED.




                                         3